Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In order to make the record clear, the examiner has provided a detailed drawing below that labels the cavity of the first divider wall, the cavity of the second divider wall, the first longitudinally extending slot, and the second longitudinally extending slot  claimed in claim 10 in the examiner’s amendment below:


    PNG
    media_image1.png
    697
    1163
    media_image1.png
    Greyscale


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Bridge on 11/19/2021.
The application has been amended as follows: 

1. (Currently Amended) A retail merchandise tray for storing products therein, comprising:
a frame comprising a first side, a second side, and a merchandise support structure for supporting merchandise;
a pusher mounted to the frame, the pusher is configured to move 
a first divider assembly mounted to the frame, the first divider assembly is configured to move 
a first divider wall, wherein the first divider wall is adjacent to comprises an upright portion and a flange portion that extends inward from the upright portion of the first divider wall; and
first and second wire supports that connect the first divider wall to the frame, the first and second wire supports are configured to slide relative to the frame to adjust 
a second divider assembly mounted to the frame, the second divider assembly including:
a second divider wall, wherein the second divider wall is adjacent to of the frame such that the frame is positioned between the first and second divider walls, the second divider wall comprises an upright portion and a flange portion that extends inward from the upright portion of the second divider wall; and
third and fourth wire supports that connect the second divider wall to the frame, the third and fourth wire supports are configured to slide relative to the frame to adjust 
wherein when the first divider wall is in the first position and the second divider wall is in the third position, the first wire support extends past the second side of the frame and the third wire support extends past the first side of the frame and the flange portion of the first divider wall extends inward beyond the first side of the frame and the flange portion of the second divider wall extends inward beyond the second side of the frame;
wall is in the second position and the second divider wall is in the fourth position, the flange portion of the first divider wall is positioned outward of the first side of the frame and the flange portion of the second divider wall is positioned outward of the second side of the frame;
wherein the first side of the frame comprises a first length that extends parallel to the first axis between a first end and a second end, the first and second wire supports are positioned between the first end and the second end of the first side of the frame, wherein the first [[a]] length of the first side of the frame is greater than a distance between the first and second wire supports; and

wherein the second side of the frame comprises a second length that extends parallel to the first axis between a third end and fourth end, the third and fourth wire supports are positioned between the third end and the fourth end of the second side of the frame, wherein the second [[a]] length of the second side of the frame is greater than a distance between the third and fourth wire supports.

2. (Currently Amended) The retail merchandise tray of claim 1, wherein the first and second divider walls are formed from plastic.

3. (Currently Amended) The retail merchandise tray of claim 1, wherein:
fifth end connected to the first divider wall and a sixth end;
when the first divider wall is in the first position and the second divider wall is in the third position, the sixth end of the first wire support extends into a first cavity formed in an inner surface of the second divider wall.

4. (Currently Amended)  The retail merchandise tray of claim 3, wherein the second divider wall includes a first longitudinally extending slot that is formed in an outer surface of the second divider wall 

5.  (Currently Amended)  The retail merchandise tray of claim 4, wherein: 
the third wire support extends between a seventh end connected to the second divider wall and an eighth end; 
when the first divider wall is in the first position and the second divider wall is in the third position, the eighth end of the third wire support extends into a second cavity formed in an inner surface of the first divider wall; and 
the first divider wall includes a second longitudinally extending slot that is formed in an outer surface of the first divider wall 

6. (Currently Amended) The retail merchandise tray of claim 1, wherein the frame includes at least one cut-out sized to receive a retail merchandise bar for cantilevered mounting of the frame 

7. (Currently Amended)   The retail merchandise tray of claim 1, further comprising a front stop mounted to the frame 

8. (Currently Amended)  The retail merchandise tray of claim 4, wherein: 



the first side of the frame defines a first load bearing member; 
the second side of the frame defines a second load bearing member; and
wall is in the first position and the second divider wall is in the third position, the first wire support extends through a first passageway formed in the first load bearing member and a second passageway formed in the second load bearing member. 

9. (Currently Amended) The retail merchandise tray of claim 8, wherein the merchandise support structure is a wire support structure, wherein the wire support structure comprises 

10. (Currently Amended) A retail merchandise tray for storing products therein, comprising: 
a frame comprising a first side and a second side and a merchandise support structure for supporting merchandise; 
a pusher mounted to the frame, the pusher is configured to move 
a first divider assembly mounted to the frame, the first divider assembly is configured to move relative to the frame, the first divider assembly including:
a first divider wall, wherein the first divider wall is adjacent to comprises a bottom surface, an upright portion, and a flange portion that extends inward from the upright portion of the first divider wall to [[an]] a first inner free edge;
a first wire support that connects the first divider wall to the frame, the first wire support comprising an inner end and an outer end, the first wire support is configured to slide relative to the frame to adjust 

a second divider assembly mounted to the frame, the second divider assembly is configured to move relative to the frame, the second divider assembly including:
a second divider wall, wherein the second divider wall is adjacent to of the frame such that the frame is positioned between the first and second divider walls, the second divider wall comprises a bottom surface, an upright portion, and a flange portion that extends inward from the upright portion of the second divider wall to [[an]] a second inner free edge;

a second wire support that connects the second divider wall to the frame, the second wire support comprising an inner end and an outer end; the second wire support is configured to slide relative to the frame to 
wherein when the first divider wall is in the first position and the second divider wall inner end of the first wire support extends into a cavity formed in the second divider wall, the entirety of the cavity of the second divider wall is spaced laterally outward from the second inner free edge of the flange portion of the second divider wall and the inner end of the second wire support extends into a cavity formed in the first divider wall, the entirety of the cavity [[in]] of the first divider wall is spaced laterally outward from the first inner free edge of the flange portion of the first divider wall;
wherein the first divider wall comprises a first longitudinally extending slot that is formed in an outer surface of the first divider wall above the bottom surface of the first divider wall, wherein the first longitudinally extending slot receives the outer end of the first wire support therein;
wherein the second divider wall comprises a second longitudinally extending slot that is formed in an outer surface of the second divider wall above the bottom surface of the second divider wall, wherein the second longitudinally extending slot receives the outer end of the second wire support therein;
wherein the first longitudinally extending slot and the second longitudinally extending slot are larger than each cavity respectively.

11.  (Currently Amended)  The retail merchandise tray of claim 10, wherein the first and second divider walls are formed from plastic.

Cancel claims 12-15.


16. (Currently Amended)  The retail merchandise tray of claim 10 [[15]], wherein:
when the first divider wall is in the first position, 
first inner free edge of the flange portion of the first divider wall is positioned laterally inward of the first side of the frame; and
when the second divider wall is in the third position, second inner free edge of the flange portion of the second divider wall is positioned laterally inward of the second side of the frame.

17. (Currently Amended)  The retail merchandise tray of claim 10 [[13]], wherein: 



	the first side of the frame defines a first load bearing member;
the second side of the frame defines a second load bearing member; and	
when the first divider wall is in the first position and the second divider wall is in the third position, the first wire support extends through a first passageway formed in the first load bearing member and a second passageway formed in the second load bearing member.

18. (Currently Amended)   The retail merchandise tray of claim 17, wherein the merchandise support structure is a wire support structure, wherein the wire support structure comprises  

Cancel claim 19. 





    PNG
    media_image2.png
    621
    895
    media_image2.png
    Greyscale


 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Vogler 2014/0305889) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


[AltContent: rect]a frame (Figs 34B & 36A, #1010) comprising a first side, a second side, and a merchandise support structure for supporting merchandise;
a pusher (Fig 34B, #1059) mounted to the frame (Figs 34B & 36A, #1010), the pusher (Fig 34B, #1059) configured to move along the frame (Fig 34B, #1059) along a first axis;

a first divider assembly (Fig 39, #1056, left) mounted to the frame (Figs 34B & 36A, #1010), the first divider assembly (Fig 39, #1056, left) is configured to move relative to the frame (Figs 34B & 36A, #1010), the first divider assembly including: 
a first divider wall (Fig 39, #1056, left), wherein the first divider wall (Fig 39, #1056, left) is adjacent to the first side of the frame, the first divider wall (Fig 39, #1056, left) comprises an upright portion and a flange portion that extends inward from the upright portion of the first divider wall (as shown in Fig 39);
first and second wire supports (Fig 39, #1055, left) that connect the first divider wall (Fig 39, #1056, left) to the frame (Figs 34B & 36A, #1010), the first and second wire supports (Fig 39, #1055, left) are configured to slide relative to the frame (Figs 34B & 36A, #1010) to adjust the first divider wall (Fig 39, #1056, left) relative to the frame (Figs 34B & 36A, #1010) between a plurality of positions including at least a first position and a second position, in the first position, the first divider wall (Fig 39, #1056, left) is closer to the frame (Figs 34B & 36A, #1010) than in the second position [0189]; 

a second divider wall (Fig 39, #1056, right), wherein the second divider wall (Fig 39, #1056, right) is adjacent to the second side of the frame (Figs 34B & 36A, #1010) opposite the first side of the frame (Figs 34B & 36A, #1010) such that the frame (Figs 34B & 36A, #1010) is positioned between the first and second divider walls (as shown in Fig 34B), the second divider wall (Fig 39, #1056, right) comprises an upright portion and a flange portion that extends inward from the upright portion of the second divider wall (Fig 39, #1056, right) (as shown in Fig 39);
third and fourth wire supports (Fig 39, #1055, right) that connect the second divider wall (Fig 39, #1056, right) to the frame (Figs 34B & 36A, #1010), the third and fourth wire supports (Fig 39, #1055, right) are configured to slide relative to the frame (Figs 34B & 36A, #1010) to adjust the second divider wall (Fig 39, #1056, right) relative to the frame (Figs 34B & 36A, #1010) between a plurality of positions including at least a third position and a fourth position, in the third position, the second divider wall (Fig 39, #1056, right) is closer to the frame (Figs 34B & 36A, #1010) than in the fourth position;
 wherein when the first divider wall (Fig 39, #1056, left) is in the first position and the second divider wall (Fig 39, #1056, right) is in the third position, the first wire support (Fig 39, #1055, left) extends past the second side of the frame (Figs 34B & 36A, #1010) and the third wire support (Fig 39, #1055, right) extends past the first side of the frame (Figs 34B & 36A, #1010);


wherein the first side of the frame (Figs 34B & 36A, #1010) comprises a first length that extends parallel to the first axis between a first end and a second end, the first and second wire supports (Fig 39, #1055, left) are positioned between the first end and the second end of the first side of the frame (Figs 34B & 36A, #1010), wherein the first length of the first side of the frame (Figs 34B & 36A, #1010) is greater than a distance between the first and second wire supports (Fig 39, #1055, left); and

wherein the second side of the frame (Figs 34B & 36A, #1010) comprises a second length that extends parallel to the first axis between a third end and fourth end, the third and fourth wire supports (Fig 39, #1055, right) are positioned between the third end and the fourth end of the second side of the frame (Figs 34B & 36A, #1010), wherein the second length of the second side of the frame (Figs 34B & 36A, #1010) is greater than a distance between the third and fourth wire supports (Fig 39, #1055, right).


    PNG
    media_image3.png
    851
    1117
    media_image3.png
    Greyscale


Vogler has been discussed above but does not explicitly teach a retail merchandise tray wherein when the first divider wall is in the first position and the second divider wall is in the third position, the flange portion of the first divider wall extends inward beyond the first side of the frame and the flange portion of the second divider wall extends inward beyond the second side of the frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631